DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 12-14, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al (US 20150219608).
Regarding claim 1, 4, 19, Choi et al teach an actuating and sensing module, comprising: a substrate (FPCB (Para. 0093); at least one sensor disposed on the substrate; (FPCB (Para. 0093, 0119, Fig. 18,19) (Fig 1:1), at least one actuating device disposed on the substrate (Dual piezoelectric cooling jets on the same FPCB: Fig. 4:171, Para. 0063-0065; Para. 0087 fan; Para. 0092-0093: DCJ is described as replacing the speaker 161, thus on the same substrate as the sensor) at least one guiding channel between the actuating device and the substrate (Para. 0087: duct, seen in Fig. 13 between the actuating and substrate at arrow 63), wherein the guiding channel is disposed on one side of the sensor, and when the actuating device is enabled, a fluid is compressed and transferred to the sensor through the guiding channel, so that the fluid is sensed by the sensor (Para. 0087-0088)
Regarding claim 2, Choi et al teach the fluid is a gas. (Para. 0063)
Regarding claim 3, Choi et al teach the fluid is a liquid. (Para. 0054: water)
Regarding claim 6, Choi teaches the sensor is a liquid sensor (Para. 0063: humidity sensor detects water)

Regarding claim 12-14, Choi teach the fluid transportation device is a MEMS pump, piezoelectric pump. (Para. 0087: vibration motor or actuator such as dual piezoelectric cooling jet)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Rothkopf (US 2016/0353186).
Regarding claims 5, 8-11, Choi teaches a gas sensor but is silent to the sensor comprising an oxygen sensor, a carbon monoxide sensor and a carbon dioxide sensor.an ozone sensor; a particulate sensor; a volatile organic compound sensor; a light sensor.
Rothkopf (US 2016/0353186) teach a sensors 48 may include environmental sensors such as a temperature sensor, a volatile organic compound sensor, a particulate sensor, a carbon monoxide sensor, a carbon dioxide sensor, an oxygen sensor, an ozone sensor, other gas sensors, a humidity sensor, a moisture sensor, sensors that measure chemical compounds and/or biological substances in water or other liquids or in the air (e.g., water quality sensors), other liquid sensors, or other sensors for measuring the environment.  Rothkopf teach a light sensor for a particle sensor (Para. 0037). It is advantageous to provide an environmental sensor to sense chemicals such as ozone, particulates, and a volatile organic compound as common contaminants desired to be measured to ensure the environment is safe.
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gas .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hsueh et al (US 2014/0377099).
Regarding claim 15-18, Choi teaches a piezoelectric actuator, but is silent to a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in. and at least one convergence channel is disposed corresponding to the at least one inlet, and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate. wherein the piezoelectric actuator comprises: a suspension plate having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is 
Hsueh et al teach a micro gas pressure piezoelectric pump comprising a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in. and at least one convergence channel is disposed corresponding to the at least one inlet, and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity; a resonance plate (22 resonance membrane) having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, (piezoelectric actuator 23) , wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel (211 convergence channel), and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate.; wherein the piezoelectric actuator comprises: a suspension plate (230 suspension plate) having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the piezoelectric actuator of Choi for the piezoelectric actuator micropump to provide the above advantage of providing a small, miniature, silent, portable and comfortable means to drive gas in an apparatus.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.  Applicant argues that Choi fails to teach the "at least one sensor disposed on the substrate" and "at least one actuating device disposed on the substrate and having at least one guiding channel between the actuating device and the substrate" .  This is not convincing because DCJ is described as replacing the speaker 161 (Para. 0092-0093) that is located on the same substrate as the sensor (see Fig. 13).  The duct is between the speaker 161 and the substrate where the 63 arrow 63 is pointing in Fig. 13.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.